Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 1 of 25 PageID: 1




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY




SCAN-SHIPPING, INC,                                     CIVIL ACTION No.

                      Plaintiff,
                                                             COMPLAINT
v.

SOUTHWEST      MARINE   AND
GENERAL INSURANCE COMPANY,
AVALON    RISK   MANAGEMENT
INSURANCE AGENCY, LLC D/B/A
AVALON RISK MANAGEMENT,

                      Defendants.


        Plaintiff, Scan-Shipping, Inc., having a place of business at 140 Smith

Street, 4th Floor, Keasbey, NJ 08832 by way of complaint against the

defendant(s), says:

                             JURISDICTION AND VENUE

1. Subject matter jurisdiction herein is based on the Court’s Maritime

     Jurisdiction, and particularly, Plaintiff seeks relief under the Shipping Act, 46

     U.S.C. § 40101 to 40904, inclusive, with respect to Defendants’ failure to pay

     upon a maritime bond upon which there was a duty to pay.

2. Further, pursuant to 28 USC § 1352, jurisdiction of this Court is laid for any

     bond executed upon on any law of the United States.
                                           1
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 2 of 25 PageID: 2




3. Personal jurisdiction is properly within the State of New Jersey because

   Defendant Southwest Marine and General Insurance Company (“Southwest

   Marine”) is licensed by the Department of Banking and Insurance of the

   State of New Jersey to provide insurance services within the State and

   maintains a physical office for said purpose at 412 Mt. Kemble Avenue, Suite

   300C, Morristown, NJ 07960.

4. Personal jurisdiction is properly held against Avalon Risk Management

   Insurance Agency, LLC d/b/a Avalon Risk Management (“Avalon”) because

   its conduct, as described herein, in processing a bond claim as agent of

   Southwest Marine, occurred with respect to a bond claim arising within the

   State of New Jersey based upon, inter alia, a final judgment arising from the

   Superior Court of New Jersey.

5. Avalon is also authorized to do business in new Jersey as a foreign entity and

   has appointed an agent for service of process, thereby voluntarily

   submitting to the jurisdiction of this forum.

6. Venue is properly laid in New Jersey because Plaintiff and Defendant

   Southwest Marine are located within the State of New Jersey, Avalon is an

   agent of Southwest Marine, the underlying bond claim arose from a claim

   made within the State of New Jersey, and the final judgment upon which it

   was based was issued out of the Superior Court of New Jersey.

                                        2
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 3 of 25 PageID: 3




7. Further, and with respect to venue, the underlying Bill of Lading upon which

   gives rise to this dispute designates New Jersey as the choice of forum.

                                   THE PARTIES

1. Plaintiff is in the business of providing shipping, freight, and logistics

   services, and is a licensed by the Federal Maritime commission (“FMC”) as a

   non-vessel operating common carrier (“NVOCC”) and ocean freight

   forwarder (“OFF”) by the Federal Maritime Commission.

2. Defendant Southwest Marine and General Insurance Company (“Southwest

   Marine”) is an insurance company licensed by the Department of Banking

   and Insurance of the State of New Jersey to provide insurance services

   within the State and maintains a physical office for said purpose at 412 Mt.

   Kemble Avenue, Suite 300C, Morristown, NJ 07960.

3. Avalon Risk Management Insurance Agency, LLC d/b/a Avalon Risk

   Management (“Avalon”) is, upon information and belief, a corporation

   organized and existing under the laws of the State of Connecticut, located at

   150 Northwest Point Boulevard, Elk Grove Village, IL 60007, and authorized

   to do business in New Jersey.

4. Although not a party hereto, Nashrah is, upon information and belief, an

   entity organized and existing under the laws of Pakistan and authorized to



                                        3
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 4 of 25 PageID: 4




   do business in the State of Texas, having a place of business at 10998 South

   Wilcrest Drive, Suite 279, Houston, TX 77099.

5. Nashrah is the principal and Southwest Marine is the surety for the bond

   claim at issue in the captioned matter.

                             THE GOVERNING LAW

6. 46 USC §40101 et. seq., commonly referred to as the Shipping Act, was

   enacted in 1984 and periodically amended thereafter.

7. The shipping Act was intended to provide c


8. 46 USC §40102, part of the Shipping Act provides, as a definition relevant to

   these proceedings, that an ocean transport intermediary is defined as:

         (20)    Ocean transportation intermediary. The term “ocean
         transportation intermediary” means an ocean freight forwarder or a
         non-vessel-operating common carrier.
9. 46 USC § 40902 provides in pertinent part:

      (a) In general. A person may not advertise, hold oneself out, or act as an
      ocean transportation intermediary unless the person furnishes a bond,
      proof of insurance, or other surety—
      (1) in a form and amount determined by the Federal Maritime
      Commission to insure financial responsibility; and
      (2) issued by a surety company found acceptable by the Secretary of the
      Treasury.

10.   46 USC §40102, part of the Shipping Act provides, as a definition relevant

   to these proceedings, that a non-vessel ocean common carrier is defined as:

                                       4
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 5 of 25 PageID: 5




      (17) Non-vessel-operating common carrier. The term “non-vessel-
      operating common carrier” means a common carrier that—

             (A) does not operate the vessels by which the ocean transportation
             is provided; and
             (B) is a shipper in its relationship with an ocean common carrier.

11.   46 USC §40102, part of the Shipping Act provides, as a definition relevant

  to these proceedings, that an ocean-freight forwarder is defined as:

      (19) Ocean freight forwarder. The term “ocean freight forwarder” means
      a person that—
            (A) in the United States, dispatches shipments from the United
            States via a common carrier and books or otherwise arranges space
            for those shipments on behalf of shippers; and
            (B) processes the documentation or performs related activities
            incident to those shipments.

12.   Thus, there are two types of OTI licenses, for which certain standard of

  financial stability and experience must be met before said licenses are

  granted.

13.   At all times relevant herein, both Plaintiff and Nashrah were each an

  ocean transport intermediary (“OTI”) with Plaintiff having been licensed as

  both an NVOCC and OFF, and Nashrah being licensed as only an NVOCC.

14.   Pursuant to 46 USC § 40901, A person or entity in the United States may

  not act as an ocean transportation intermediary unless the person holds an

  ocean transportation intermediary's license issued by the Federal Maritime

  Commission.

                                       5
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 6 of 25 PageID: 6




15.   Pursuant to 46 USC § 40902, a bond is required to obtain a license.

16.   46 USC § 40902 provides for financial responsibility by the surety and

  payment on the bond in relevant part as follows:

      (b) Scope of financial responsibility. A bond, insurance, or other
      surety obtained under this section—

            (1) shall be available to pay any penalty assessed under
            section 41109 of this title [46 USCS § 41109] or any order for
            reparation issued under section 41305 of this title [46 USCS
            § 41305];
            (2) may be available to pay any claim against an ocean
            transportation intermediary arising from its transportation-
            related activities—
                   (A)     with the consent of the insured ocean
                   transportation intermediary and subject to review by
                   the surety company; or
                   (B) when the claim is deemed valid by the surety
                   company after the ocean transportation intermediary
                   has failed to respond to adequate notice to address the
                   validity of the claim; and
            (3) shall be available to pay any judgment for damages
            against an ocean transportation intermediary arising from
            its transportation-related activities, if the claimant has first
            attempted to resolve the claim under paragraph (2) and the
            claim has not been resolved within a reasonable period of
            time.
      (c) Regulations on court judgments.        The Commission shall
      prescribe regulations for the purpose of protecting the interests of
      claimants, ocean transportation intermediaries, and surety
      companies with respect to the process of pursuing claims against
      ocean transportation intermediary bonds, insurance, or sureties
      through court judgments. The regulations shall provide that a
      judgment for monetary damages may not be enforced except to the
      extent that the damages claimed arise from the transportation-

                                        6
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 7 of 25 PageID: 7




      related activities of the insured ocean transportation intermediary,
      as defined by the Commission.
17.   Thus, the only requirement under the statute is that the licensed and

  bonded OTI be engaged in “transportation related activity”.

18.   Further, although each type of OTI has a different regulatory definition,

  there is no requirement under The Shipping Act that the conduct of a bonded

  OTI be engaged in particular conduct, or not, other than it be, in the plain

  language of the statute, “transportation-related activities.”

19.   For the purposes of the bond statute, which type of transportation related

  activities is irrelevant.

20.   As permitted by 46 USC § 40902, the FMC promulgated the rules

  governing this process, the relevant portion of which is set forth at 46 CFR

  515.23 as follows:

      (a) Who may seek payment. Shippers, common carriers, and other
      affected persons may seek payment from the bond, insurance, or
      other surety maintained by an ocean transportation intermediary
      for damages arising out of its ocean transportation-related
      activities. The Commission may also seek payment of civil penalties
      assessed under section 13 of the Shipping Act (46 U.S.C. 41107-
      41109).
      (b) Payment pursuant to a claim. (1) If a person does not file a
      complaint with the Commission pursuant to section 11 of the
      Shipping Act (46 U.S.C. 41301-41302, 41305-41307(a)), but
      otherwise seeks to pursue a claim against an ocean transportation
      intermediary bond, insurance, or other surety for damages arising
      from its transportation-related activities, it shall attempt to resolve

                                        7
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 8 of 25 PageID: 8




      its claim with the financial responsibility provider prior to seeking
      payment on any judgment for damages obtained. When a claimant
      seeks payment under this section, it simultaneously shall notify
      both the financial responsibility provider and the ocean
      transportation intermediary of the claim by mail or courier service.
      The bond, insurance, or other surety may be available to pay such
      claim if:
            (i) The ocean transportation intermediary consents to
            payment, subject to review by the financial responsibility
            provider; or
            (ii) The ocean transportation intermediary fails to respond
            within forty-five (45) days from the date of the notice of the
            claim to address the validity of the claim, and the financial
            responsibility provider deems the claim valid.
            (2) If the parties fail to reach an agreement in accordance
            with paragraph (b)(1) of this section within ninety (90) days
            of the date of the initial notification of the claim, the bond,
            insurance, or other surety shall be available to pay any final
            judgment for reparations ordered by the Commission or
            damages obtained from an appropriate court. The financial
            responsibility provider shall pay such judgment for damages
            only to the extent they arise from the transportation-related
            activities of the ocean transportation intermediary,
            ordinarily within thirty (30) days, without requiring further
            evidence related to the validity of the claim; it may, however,
            inquire into the extent to which the judgment for damages
            arises from the ocean transportation intermediary’s
            transportation-related activities. (emphasis added)

                   THE BOND CLAIM AND PRIOR LITIGATION

21.   The undisputed record in this matter is that the judgment described

  herein relates to the shipment of cargo by ocean freight from the United

  States to the United Arab Emirates in December 2019.


                                       8
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 9 of 25 PageID: 9




22.   Nashrah is licensed by the FMC as an NVOCC, but not as an OFF. As such,

  it maintained an NVOCC bond but not an OFF bond.

23.   As such, it is, by definition an OTI required to have a bond as an NVOCC,

  which it did.

24.   On or about December 1, 2016, Southwest Marine issued a certain NVOCC

  bond, No. KMS52005, as surety, for Nashrah Shipping & Logistics, Ltd

  (“Nashrah”), as principal, pursuant to 46 U.S.C. § 40901-40904, as

  attachment for FMC Bond-48, which bond form is contained at 46 CFR Part

  515, Appendix A (“the bond”).

25.   The relevant part of Form 48 with governs this matter is as follows:

      Whereas, this bond is written to ensure compliance by the Principal
      with section 19 of the Shipping Act (46 U.S.C. 40901-40904), and
      the rules and regulations of the Federal Maritime Commission
      relating to evidence of financial responsibility for OTIs (46 CFR
      part 515), this bond shall be available to pay any judgment
      obtained or any settlement made pursuant to a claim under 46 CFR
      515.23 for damages against the Principal arising from the
      Principal's transportation-related activities under the Shipping
      Act, or order for reparations issued pursuant to section 11 of the
      Shipping Act (46 U.S.C. 41301-41302, 41305-41307(a)), or any
      penalty assessed against the Principal pursuant to section 13 of the
      Shipping Act (46 U.S.C. 41107-41109).

       Now, Therefore, The condition of this obligation is that the penalty
      amount of this bond shall be available to pay any judgment or any
      settlement made pursuant to a claim under 46 CFR 515.23 for
      damages against the Principal arising from the Principal's
      transportation-related activities or order for reparations issued
      pursuant to section 11 of the Shipping Act (46 U.S.C. 41301-41302,

                                       9
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 10 of 25 PageID: 10




      41305-41307(a)), or any penalty assessed against the Principal
      pursuant to section 13 of the Shipping Act (46 U.S.C. 41107-
      41109).

      This bond shall inure to the benefit of any and all persons who have
      obtained a judgment or a settlement made pursuant to a claim
      under 46 CFR § 515.23 for damages against the Principal arising
      from its transportation-related activities or order of reparation
      issued pursuant to section 11 of the Shipping Act (46 U.S.C. 41301-
      41302, 41305-41307(a)), and to the benefit of the Federal
      Maritime Commission for any penalty assessed against the
      Principal pursuant to section 13 of the Shipping Act (46 U.S.C.
      41107-41109).

26.   At all times relevant hereto, the NVOCC bond was, and remains, in full

   force and effect.

27.   At all times relevant hereto, Avalon was designated by Southwest Marine

   as its agent for processing claims made under the above referenced bond.

28.   In December 2019, Nashrah nominated four cargo containers worth of

   goods, and caused the same to be shipped by ocean freight from the United

   States to the United Arab Emirates.

29.   Nashrah partially paid for the cost of the freight.

30.   Upon the arrival of the cargo in UAE, it was not timely claimed, and it

   accrued demurrage, detention and related port charges.

31.   Nashrah unsuccessfully undertook to cause the cargo to clear customs,

   and it ultimately had to be abandoned.



                                         10
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 11 of 25 PageID: 11




32.   By the time the cargo was abandoned, it had accrued significant

   additional charges in accordance with the Bill of Lading issued by Plaintiff,

   including, without limitation, demurrage, detention and destruction

   charges, as well as attorney’s fees.

33.   While the aforesaid process was ongoing, and before the final tally of

   damages was known, and on or about June 16, 2020, Plaintiff made a claim

   as against the bond by submitting a form entitled “OTI Bond Claim Form” to

   Avalon, Southwest Marine’s designated claims agent.

34.   At the time of this initial claim, fees and charges were still accruing.

35.   Although the statutes and regulations have no such requirement, Avalon,

   as Southwest Marine’s agent, refused to pay the bond claim unless and until

   Plaintiff procured a judgment against Nashrah.

36.   On April 1, 2021, Plaintiff obtained a final judgment in the amount of

   $137,965.99, as against Southwest Marine’s principal, Nashrah, for its

   transportation related activities under the Shipping Act, in the matter styled

   “Scan-Shipping, Inc. v. Nashrah Shipping & Logistics, Ltd.” and bearing

   docket number MID-L-6753-20.

37.   The matter was fully contested by Nashrah, which was represented by

   Counsel in the action.



                                          11
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 12 of 25 PageID: 12




38.    Judgment was granted on a motion for summary judgment and was

   based upon a documentary record that showed, inter alia, Nashrah’s conduct

   in nominating and partially paying for the ocean cargo in question.

39.   The Court’s Order granting Summary Judgment determined that Nashrah

   was the party that requested the shipping services, promised payment, and

   in fact made partial payment to Plaintiff.

40.   The Court, upon reviewing the undisputed facts, and applying the

   contractual provisions of the Bill of Lading for the ocean freight, found

   Nashrah contractually liable as a “merchant” under the language contained

   therein.

41.   In accordance with New Jersey Law, the judgment became final when

   entered upon the docket of the clerk of the Court on April 1, 2021.

42.   The judgment described above is entitled to full faith and credit

   determining Nashrah responsible for ocean transportation related services,

   costs and expenses as described above.

43.   As a licensed and bonded OTI, the bond amount should have been paid

   over in partial satisfaction of the judgment upon its receipt by Avalon.

44.   As of the date of this pleading, none of the judgment has been paid.

45.   The full amount of $137,965.99 remains due, owing and unpaid.



                                       12
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 13 of 25 PageID: 13




46.   On April 1, 2021, the same day the judgment, Plaintiff notified Avalon of

   its amened claim in the amount of the judgment.

47.   Avalon initially indicated it was attempting to get Nashrah to pay the

   judgment.

48.   Nashrah then took the position, through its counsel located in California,

   who was not admitted in New Jersey, that the judgment was not “final”, as

   by then a motion for reconsideration had been filed.

49.   Such a motion does not defeat the finality of a judgment and does not in

   fact prevent a judgment from being levied upon.

50.   In fact, the Clerk of the Superior Court issued a writ of execution against

   Nashrah with respect to said judgment.

51.   The motion for reconsideration was denied, by Order of June 11, 2021. In

   addition to confirming the April 1, 2021, judgment, the Court found that the

   new documents submitted on reconsideration also conferred liability to

   Nashrah as the shipper’s agent.

52.   The Court also determined that the Certification submitted on

   reconsideration by Ali Abbas, the principal of Nashrah was entirely

   inconsistent with his prior certification, thereby confirming that he was not

   telling the truth on one (or possibly both) of the motions.



                                       13
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 14 of 25 PageID: 14




53.   Neither the April 1, 2021 Judgment, nor the June 11, 2021 Order denying

   reconsideration, was appealed, and the time in which to file an appeal

   thereon has now expired.

54.   Avalon failed to settle or resolve the bond within 90 days of notification

   of judgment (July 1, 2021) as required by 46 USC § 40902 and 46 CFR

   515.23.

55.   As a result, the mandatory requirement of 46 CFR 515.23 to pay the claim

   within 30 days therein was triggered.

56.   Avalon also failed to timely pay the claim within the 30-day payment

   period.

57.   Avalon also failed and refused to adjudicate the bond claim on its merits,

   or otherwise negotiate in good faith thereon, in the fist 90-day period as

   required by regulation, or event during the next 30 day mandatory payment

   period, also required by regulation.

58.   The 120th day, August 1, 2021 came and went without payment or other

   substantive response from Avalon as to when and if it would pay the bond

   claim.

59.   As this point in time, Avalon was far beyond the point in time, under the

   statutes and regulations, that it could reject the claim on its merits, if said

   merits had existed, which it didn’t.

                                          14
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 15 of 25 PageID: 15




60.      On August 12, 2021, when it was already in default of its bond payment

      requirement, based upon the aforesaid statute and regulation, and well past

      the negotiation period, Avalon, through its California counsel who was not

      admitted in New Jersey, declared that Avalon would not pay the bond claim.

61.      In addition to the fact that the time in which to settle, object and pay the

      bond claim has expired pursuant to 46 CFR 515.23, which is in itself a basis

      to grant declaratory judgment to Plaintiff, Avalon also wrongfully sought to

      rewrite the statutory standard to graft onto it language that doesn’t exist and

      is different that Congress intended when it passed the bond statute, different

      when the FMC intended when it promulgated the rules, and different than

      the plain language of Bond Form 48, which applies in this case.

62.      The bond form issued by Southwest Marine requires it to pay under the

      following terms and conditions:

               Now, Therefore, The condition of this obligation is that the
               penalty amount of this bond shall be available to pay any
               judgment or any settlement made pursuant to a claim under 46
               CFR 515.23 for damages against the Principal arising from the
               Principal's transportation-related activities

63.      As a preliminary matter, Nashrah is not licensed as an OFF, but rather

      only as an NVOCC.

64.      Further, Avalon asserted, incorrectly from a factual standpoint, that it did

      not have to pay the claim because Nashrah was acting as an OFF and not an

                                          15
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 16 of 25 PageID: 16




   NVOCC for the transaction at hand, and the bond only applied to NVOCC

   conduct.

65.   In fact, both conclusions were incorrect, and were asserted as a false and

   fraudulent basis to deny the claim.

66.   Even if the distinction mattered, which it does not, Nashrah was acting as

   an NVOCC and not a freight forwarder. The flow of money from Nashrah to

   plaintiff for the services confirms this in accordance with 46 CFR 515.2 (k).

67.   Had Nashrah actually been acting unlawfully as OFF, the flow of money

   would have been in the opposite direction. See 46 CFR 515.2 (f) and 46 USC

   §40904(a).

68.   Thus, Avalon asserted that Nashrah, Southwest Marine’s principal, was

   acting unlawfully as a basis to refuse to pay the bond.

69.   As the judgment confirms that Nashrah paid Plaintiff, as merchant and

   shipper’s agent, and not the other way around on the underlying services,

   the Judgment confirms Nashrah performed an essential task performed by

   an NVOCC.

70.   Simply, when Nashrah’s conduct is examined under the regulatory

   definitions, it meets the NVOCC definition and does not meet the OFF

   definition.



                                         16
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 17 of 25 PageID: 17




71.      However, had Nashrah been acting unlawfully, such legal violation would

      inure liability to the surety, i.e. Southwest Marine, not plaintiff as a claimant.

72.The entire statutory and regulatory scheme is designed to protect parties in

      Plaintiff’s position, not Avalon and Southwest Marine.

73.      Further, the statute makes no distinction as between NVOCC activities

      and OFF activities, but rather requires only that they be related ocean

      transport related activities.

74.       Accordingly, Avalon was attempting to improperly rewrite the statute.

75.      Ironically, Avalon effectively declared Nashrah to have been engaged in

      ocean transport related activities by its factually wrongful determination

      Avalon was was acting as an OFF, thereby conferring and confirming liability

      for ocean transport related activity under the statutory and regulatory

      scheme cited above.

76.      Further, Avalon continued to express the judicially rejected opinion of

      Nashrah’s principal that Nashrah was not responsible for the underlying

      debt, and that somehow, that opinion absolved Sothern Marine/Avalon from

      payment of the judgment.

77.      This process engaged in by Avalon, and its ultimate conclusion is, of

      course, expressly in contravention with 46 CFR 515.23, which precludes

      requiring additional information except for confirmation that the judgment

                                             17
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 18 of 25 PageID: 18




   was related to ocean transport related activities, a fact that has not been

   disputed.

78.   Despite a Court having reviewed and rejected Nashrah’s argument-twice-

   based on the underlying Bill of Lading, and a judgment obtained in Plaintiff’s

   favor, Avalon was attempting to supplant its own judgment that it did not

   have to honor the judgment based on the opinion of Nashrah’s principal.

   This is exactly the opposite of Avalon’s and Southwest Marine’s duties.

79.   Had Nashrah actually been acting as an OFF, which is denied, (and had it

   been licensed to do so), Nashrah would have been entitled to receive

   payment from an NVOCC for such services, which it did not. Simply, the

   money would have flowed in the opposite direction than observed in the

   case and judgment.

80.   Essentially, Avalon attempted to make a distinction as between the two

   types of OTI’s, not relevant to determination as to whether payment on a

   bond is required, without even understanding the definitional difference

   between them.

81.   It also failed to understand or acknowledge the underlying facts of the

   case and the application of bond law to the findings of fact and conclusions

   of law in the April 1, 2021 Judgment.



                                       18
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 19 of 25 PageID: 19




82.   Simply, Avalon was wrong on both the facts and the law, and wrongfully

   denied the claim on behalf of Southwest Marine.

                                  FIRST COUNT

83.   Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 82

   of the Complaint as if set forth at length herein, and hereby incorporate the

   same by reference.

84.   Plaintiff’s judgment is final, irrevocable and entitled to full faith and

   credit, as dictated by Art. 4, § 1 of the United States Constitution confirming

   that Nashrah owes Plaintiff $137,965.99 for ocean transportation related

   activities.

85.   Avalon is the agent for processing of claims for Southwest Marine.

86.   Southwest Marine is the surety for Nashrah as principal on a certain

   maritime bond in the face amount of $75,000.00 posted for the benefit of

   those parties, such as Plaintiff, that engage in ocean transportation related

   activities as governed by the statutes and regulations identified herein.

87.   Plaintiff is further entitled to full and credit on the Order denying

   reconsideration dated June 11, 2021 denial of reconsideration which

   expressly confirms the ocean transportation related activities were the

   factual predicate for the judgment.



                                         19
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 20 of 25 PageID: 20




88.   A claim was duly made to Avalon as claims agent for Southwest Marine

   using the form and manner directed by Avalon for such claims against the

   bond.

89.   Avalon, as agent for Southwest Marine, has independently confirmed that

   the underlying conduct to the judgment relates to ocean transportation

   related activities, making it a proper judgment for payment under the bond.

90.   The time in which to settle or pay on the bond has expired with Avalon

   refusing to pay on behalf of Southwest Marine without lawful judgment or

   excuse.

91.   Avalon, as agent for and on behalf of Southwest marine, has unduly

   refused to make payment on the bond claim in violation of statute and

   regulation.

92.   Said refusal was made in bad faith, and is entitled to all penalties

   permitted under law, including without limitation, attorneys’ fees, and

   possibly other damages, for failing to pay on the bond as and when due.

93.   Plaintiff is entitled to declaratory judgment, pursuant to 28 USC § 2201

   declaring Southwest Marine liable under the maritime bond issued to

   Nashrah and described herein up to the full amount of the bond.




                                      20
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 21 of 25 PageID: 21




94.   As a direct and proximate result thereof, and but for the conduct of

   Southwest Marine, and its claims agent Avalon, Plaintiff has been and

   continues to be profoundly damaged.

                                 SECOND COUNT

95.   Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 94

   of the Complaint as if set forth at length herein, and hereby incorporate the

   same by reference.

96.   Plaintiff is an intended third-party of the bond contract as between

   Southwest Marine and Nashrah.

97.   This intended third-party beneficiary relationship is determined not only

   by the language of Bond Form 48, but also by the statutes and regulations

   requiring Nashrah, as an NVOCC, to maintain a bond for the benefit of those

   parties with whom it engages in ocean transportation activities.

98.   By failing to pay a valid claim for reimbursement for a judgment related

   to Nashrah’s ocean transportation activities, Southwest Marine has

   breached its contractual duty on the bond to pay such intended third-party

   beneficiaries, of which Plaintiff is one.

99.   But for the improper conduct of Avalon, as agent of Southwest Marine,

   and Southwest Marine, in breaching the obligation to pay on the bond to an



                                         21
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 22 of 25 PageID: 22




   intended third-party beneficiary, Plaintiff would have received the full

   amount of the bond of $75,000.00 upon making the claim.

100. The time in which to object to said claim has expired and Southwest

   Marine is now obligated by law to pay the full amount of the bond,

   $75,000.00, to plaintiff, plus attorney’s fees and such other fees and costs as

   the Court deems just and equitable.

101. Southwest Marine has failed and refused to do so without lawful

   justification or excuse and has breached its duty to Plaintiff as an intended

   third-party beneficiary of the maritime bond at issue herein.

102. But for said improper conduct, Plaintiff would not have been damaged.

103. As a direct and proximate result thereof, Plaintiff has been and continues

   to be profoundly damaged.

                                 THIRD COUNT

104. Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 103

   of the Complaint as if set forth at length herein, and hereby incorporate the

   same by reference.

105. Plaintiff is an intended third-party of the bond contract as between

   Southwest Marine and Nashrah.

106. This intended third-party beneficiary relationship is determined not only

   by the language of Bond Form 48, but also by the statutes and regulations

                                       22
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 23 of 25 PageID: 23




   requiring Nashrah, as an NVOCC, to maintain a bond for the benefit of those

   parties with whom it engages in ocean transportation activities.

107. Avalon is the claims agent for Southwest marine with respect to its

   maritime bond claims.

108. Avalon is, inter alia, required to approve all claims submitted as against

   Nashrah’s bonds that conform to law as described above.

109. Avalon has, without lawful justification and excuse, refused to follow the

   law governing maritime bonds in processing Plaintiff’s claim against

   Nashrah’s bond.

110. By directing Southwest Marine to fail to pay a bond claim required by law

   to be paid, Avalon has interfered with the expected contractual rights, as

   dictated by statute and regulation, by preventing Southwest Marine from

   timely paying the bond issued under Bond Form 48 for Nashrah’s ocean

   transportation activities to Plaintiff.

111. But for the improper conduct of Avalon, as agent of Southwest Marine,

   and Southwest Marine, in interfering with Southwest Marine’s obligation to

   pay on the maritime bond, Plaintiff would have received the full amount of

   the bond of $75,000.00 upon making the claim.

112. As a direct and proximate result thereof, Plaintiff has been and continues

   to be profoundly damaged by the conduct of Avalon.

                                         23
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 24 of 25 PageID: 24




                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the following relief:

      A) As and for the First Count, for a judgment declaring Southwest Marine

         responsible to pay Plaintiff the full amount of Nashrah’s maritime

         bond.

      B) As and for the Second Count, for a judgment against Southwest Marine

         for breach of contract to Plaintiff as an intended third-party

         beneficiary of Bond Form 48, for the full amount of Nashrah’s

         maritime bond.

      C) As and for the Third Count, for a judgment against Avalon for

         interference with the contractual rights of Plaintiff as the intended

         third-party beneficiary of Bond Form 48, for the full amount of

         Nashrah’s maritime bond.

      D) For Compensatory, Consequential and Punitive Damages against

         Defendants commensurate with the causes of action described herein.

      E) For Interest on the unpaid amount due;

      F) For Attorney’s fees;

      G) For Costs of Suit; and

      H) For such other and further relief as the Court deems just and

         equitable.

                                       24
Case 2:21-cv-15749-MCA-MAH Document 1 Filed 08/19/21 Page 25 of 25 PageID: 25




                                     25
